UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-54440 CLOUD SECURITY CORP. (Exact name of registrant as specified in its charter) Nevada 27-4479356 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4590 MacArthur Blvd., Suite 500 Newport Beach, CA 92660 (Address of principal executive offices) Issuer’s telephone number:(866) 250-2999 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of October 15,2013, 97,733,086 shares of our common stock were outstanding. CLOUD SECURITY CORP. FORM 10-Q August 31, 2013 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4 Control and Procedures 5 PART II OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES 7 PART I –FINANCIAL INFORMATION PART I - FINANCIAL INFORMATION Item I. Financial Statements. CLOUD SECURITY CORP (FORMERLY CLOUD STAR CORPORATION) (A DEVELOPMENT-STAGE COMPANY) BALANCE SHEETS (Unaudited) August 31, 2013 February 28, 2013 ASSETS Current assets: Cash $ $ Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued payroll and related Total liabilities Commitments and contingencies Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized; none issued and outstanding at August 31, 2013 and February 28, 2013 - - Common stock, $0.001 par value, 190,000,000 shares authorized; 99,200,000 and 99,200,000 issued; 97,450,000 and 97,200,000 shares outstanding at August 31, 2013 and February 28, 2013, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to unaudited financial statements. F-1 CLOUD SECURITY CORP (FORMERLY CLOUD STAR CORPORATION) (A DEVELOPMENT-STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended August 31, 2013 For the Three Months Ended August 31, 2012 For the Six Months Ended August 31, 2013 For the Six Months Ended August 31, 2012 For the Period from October 17, 2011 ("Inception") to August 31, 2013 Revenue $
